Citation Nr: 1204764	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include esophagitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is of record.  The Board previously remanded this issue in August 2010 for further development. 


FINDING OF FACT

A chronic gastrointestinal disability, to include esophagitis, was not manifested during the Veteran's active duty service or for many years thereafter.


CONCLUSION OF LAW

A chronic gastrointestinal disability, to include esophagitis, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2006 letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the March 2007 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes complete service treatment records, VA treatment records, and a VA examination report.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in January 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for a gastrointestinal (GI) disability, to include esophagitis.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that while stationed in Vietnam in June 1970, the Veteran reported with diarrhea.  The impression was gastroenteritis.  It was noted that the Veteran responded to conservative treatment and after three days, he was discharged to duty.  Follow up service treatment records are silent with respect to any further gastrointestinal problems.  In fact, the October 1971 service examination prior to discharge showed that the Veteran's abdomen and viscera were clinically evaluated as normal.  Importantly, in his contemporaneous medical history, the Veteran expressly denied a history of stomach or intestinal trouble.  

The claims file showed that after service the Veteran filed a claim in 1974 for a dental trauma rating.  However, there was no mention at that time of any gastrointestinal complaints.  In October 2000, the Veteran filed another claim for service connection for a dental disability, but again failed to mention any gastrointestinal problems.  

The first post service evidence indicating that the Veteran had a gastrointestinal disability related to service was when he filed his current claim in July 2006.  The first post service medical evidence of record is when the Veteran sought initial treatment at the VA in April 2006.  The Veteran reported a history of peptic ulcer disease in service.  However, at that time, the Veteran indicated that he was not suffering from any gastrointestinal symptoms.  He expressly denied any nausea, vomiting, diarrhea, constipation, melena, hematochezia, hemorrhoids or abdominal pain.  

A follow up July 2006 record showed that the Veteran had stopped taking Simvastatin nine days ago because it was giving him diarrhea.  The Veteran gave a history of gastrointestinal symptoms since he was in Vietnam.  According to the Veteran, he had dysentery at that time and was later treated for peptic ulcer disease in 1970.  He indicated that he had been getting dyspeptic off and on since then.  In September 2006, the Veteran reported acid reflux at bedtime for the last two weeks and was referred to GI.  In October 2006, the Veteran underwent a gastroenterology consult due to prior history of questionable peptic ulcer disease since the 1970s.  It was observed that no esophagogastroduodenoscopy (EGD) was done at that time and there was no history of blood work.  The Veteran also complained of acid reflux at bedtime for the last two weeks.  After examining the Veteran, the examiner assessed gastroesophageal reflux disease (GERD) and chronic diarrhea.  The examiner indicated that the differential diagnosis included infectious causes especially as Veteran serviced in Vietnam.  Follow up November and December 2006 treatment records showed that the Veteran's diarrhea had resolved after he stopped drinking coca-cola.  A January 2007 upper GI endoscopy showed that the Veteran had Schatzki ring (acquired) and LA Grade A esophagitis.  A contemporaneous colonoscopy showed multiple polyps that were resected and retrieved.  A biopsy was benign.  

The Veteran was provided a VA examination in connection with his claimed gastrointestinal condition in January 2007.  The examiner diagnosed a history of peptic ulcer disease and current symptoms of gastroesophageal reflux disease (GERD).  He indicated that the Veteran's diarrhea had resolved after discontinuing coke from his diet.  Nevertheless, the examiner failed to provide a medical opinion addressing the etiology of these disabilities.  

In his November 2007 substantive appeal, the Veteran reiterated that he was treated for a stomach condition while on active duty in Vietnam.

A follow up VA treatment record in August 2008 again documented a history of GERD and chronic diarrhea.  The Veteran stated that he developed diarrhea in July of last year after receiving Moxifloxacin.  A contemporaneous abdomen CT was normal with the exception of 2 mm stone in the lower pole of the left kidney.  An October 2008 record showed that the Veteran still suffered from chronic diarrhea and was referred for a flexible sigmoidoscopy to rule out microscopic colitis.  A flexible sigmoidoscopy was done in November 2008, which found that the proximal  sigmoid colon was normal, but internal hemorrhoids were noted.   

At the May 2010 Board hearing, the Veteran testified that he started to have severe cramps and diarrhea while stationed in Vietnam, which was attributed to stress.  The Veteran reported that he was hospitalized then on two occasions.  The first time he was hospitalized for a little over two weeks and the second time for a little over one week.  He indicated that he did not respond well to treatment and that he still had this condition.  

In its August 2010 decision, the Board found that the January 2007 VA examination was inadequate as it did not provide an etiological opinion and remanded this issue in order to afford the Veteran another examination.  

The Veteran was afforded a VA examination in January 2011.  The claims file was reviewed.  After examining the Veteran, the examiner diagnosed chronic diarrhea of undetermined etiology and gastroesophageal ring with esophagitis and Schatzki's ring.  The examiner determined that according to the information in the claims file, the hospitalization for gastroenteritis appeared to most likely have been an acute transitory condition.  There was no indication of any chronic long term gastrointestinal conditions at the time of separation from service in 1971.  Further, there was no diagnosis of any of the above listed conditions while on active duty.  Therefore, it was considered less likely than not that the Veteran's current gastrointestinal conditions of chronic diarrhea, esophagitis, GERD, and Schatzki's rings were etiological related to service.  

Given that the claims file was reviewed by the examiner and the opinion sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient for appellate review and of high probative value.  

Therefore, based on the evidence of record, the Board concludes that service connection for a gastrointestinal disability, to include esophagitis, is not warranted.  Although service treatment records document one instance of gastroenteritis, there is no competent medical evidence linking the Veteran's current gastrointestinal disabilities to service.  The Board finds it significant that the abdomen and viscera  were evaluated as clinically normal at the time of the Veteran's discharge.  Importantly, after reviewing the claims file and examining the Veteran, in the  January 2011 examination, the VA examiner found that the Veteran's gastrointestinal disabilities were not related to service and provided a detailed rationale for this opinion.  There is no medical evidence of record to refute this opinion.  Moreover, it was approximately 35 years after the Veteran's discharge from active duty service before any medical evidence of a gastrointestinal disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
 
The Board also acknowledges the Veteran's assertions relating his current gastrointestinal problems to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, as the Veteran has not demonstrated to have any medical expertise, he is not competent to link any current gastrointestinal disabilities to service.  However, he is competent to say that he experienced symptoms while in service, and there is an incident of gastroenteritis documented in the service treatment records.  He is also competent to report a continuity of symptoms since service.  However, the Board must assign no probative weight to the Veteran's current assertions that his gastrointestinal symptoms have continued since service to the present as they are inconsistent with the other evidence of record.  For example, at the Board hearing, the Veteran reported being hospitalized twice for two weeks and a week, respectively, while in service for stomach problems and that treatment did not help.  However, service treatment records, which appear to be complete, only document one incident where the Veteran was hospitalized, which was only for three days.  Further, it was noted that he was released to duty after responding to conservative treatment.  Moreover, after the one incident of gastroenteritis documented in the records, follow up treatment records are silent with respect to any further problems.  The VA examiner indicated that this was evidence that the incident of gastroenteritis was acute and transitory.  The Board also finds it significant that during the course of treatment at the VA, the Veteran asserted that he was diagnosed with peptic ulcer disease in service.  However, service treatment records showed no such diagnosis.  Further, at the time of discharge, the Veteran expressly denied any stomach or intestinal problems.  It would be reasonable to assume that if he was having such problems, he would have reported at the time of his discharge.  These inconsistencies diminish his credibility.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems since service if he was in fact experiencing them.  Again, the first evidence of any complaints is approximately in 2006 when he first sought treatment at the VA, which as noted above was approximately 35 years after his discharge from active duty service.  Importantly, in April 2006, he indicated that he did not have any gastrointestinal problems.  Then a couple of months later, he reported the onset of diarrhea due to a medication he was taking.  These statements are inconsistent with his other statements that indicated a continuous problem with diarrhea since service.  He also filed claims for service connection for an unrelated disorder in 1974 and 2000 and did not report any stomach issues either time.  It would be reasonable to assume that if he was in fact suffering from chronic gastrointestinal disabilities that had continued since service, he would have sought service connection at those times.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that he a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Thus, given the Veteran's lack of credibility, his statements are outweighed by the other evidence of record, specifically the January 2011 opinion, which found no link to service.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for a gastrointestinal disability, to include esophagitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a gastrointestinal disability, to include esophagitis, is not warranted.  The appeal is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


